DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 5,049,743 to Taylor, III et al. (hereinafter Taylor).  Taylor discloses a tracer injection system (see entire reference) including a tracer solution (44) mixed with other fluids and solids; a pump (24, 46) configured to pump the tracer solution; a data transmitter/scintillation detector (42) associated with the tracer solution; a data receiver/CPU (40) configured to receive tracer characteristic data (radiation level and thus relative quantity of tracer solution, see col. 2, line 58 to col. 3, line 3) from the data transmitter; and a pump controller (30) that variably operates the pump, based on at least in part on the tracer characteristic data received by the receiver (as recited in instant independent claim 1); wherein the tracer characteristic data includes an  by scintillation detector) (as recited in instant dependent claim 3); wherein, as stated previously, the tracer solution is mixed with other fluids and solids, thus broadly other “chemicals,” thus further including a chemical tracer material as well as a radioactive tracer material (as recited in instant dependent claim 4); and wherein the pump controller controls the operation of the pump so that a difference between a desired tracer injection rate and a measured tracer injection rate is minimized (see col. 4, line 32 to col. 5, line 51), since each particular radioactive tracer has an associated half-life, and the chose radioactive tracer must be injected with proper amount/concentration for a particular well (12) having particular formation characteristics (14) to create fractures from perforations (16).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,049,743 to Taylor, III et al.  Taylor discloses a tracer injection system having all of the elements stated previously, including a flow meter (38) for measuring flow rate of the injected tracer solution, which is processed by the data receiver/CPU.   Taylor does not explicitly disclose a data logger for storing/saving the tracer characteristic data received by the data receiver or which records a flow rate of the tracer solution pumped by the pump, as recited in instant dependent claims 7 and 8.  The system disclosed by Taylor clearly contains all the elements and processes the measurement data and controls the pump according to the associated measurements, including flow rates.  It is well known to those of ordinary skill in the art as of the effective filing data that measured data and information is stored during downhole operations/systems, typically in computer/CPU memory associated with data receivers, for subsequent analysis for future operations, thus meeting all the limitations recited in instant dependent claims 7 and 8.

Allowable Subject Matter
Claims 11-20 are allowed.
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claim 10 is the inclusion of the method steps of associating a wireless data transmitter with a container and a tracer solution in the container, so that the data transmitter is transported with the container and the tracer solution, in combination with pump control based on received data from the data transmitter indicative of a characteristic of the tracer solution.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or disclose the recited limitation in instant dependent claims 6, 9 and 10, in particular, an RFID tag which stores the characteristic data or a scale to measure mass.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861